UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
                                                           :
BRAD SCHWARTZMAN, et al.,                                  :                       3/3/2020
                                                           :
                                         Plaintiffs,       :
                                                           :
                      - against –                          :   15-CV-5793 (VSB) (SDA)
                                                           :
LABEL, LLC, et al.,                                        :     OPINION & ORDER
                                                           :
                                         Defendants. :
                                                           :
-----------------------------------------------------------X

Appearances:

Sheila Wolk
New York, New York
Pro Se

VERNON S. BRODERICK, United States District Judge:

        On October 29, 2019, I referred the action to Magistrate Judge Stewart D. Aaron for general

pre-trial, which includes scheduling, discovery, non-dispositive pretrial motions, and settlement.

(Doc. 109). The remaining Plaintiffs in this case are Jeanne Ann Burton, Trustee in Bankruptcy for

the Estate of Brad Schwartzman (“Trustee Burton”), and Trusgan, Inc. (“Trusgan”) (collectively,

“Plaintiffs”). Plaintiffs had been represented in this case by the law firm of Maduegbuna Cooper

LLP. On November 27, 2019, Maduegbuna Cooper LLP moved to withdraw as counsel for

Plaintiffs because Trustee Burton issued a report of no assets in the bankruptcy case and confirmed

to Maduegbuna Cooper LLP that the bankruptcy estate was abandoning this case as a potential asset

and allowing Mr. Schwartzman to pursue the case independently. (Docs 121-122.) Mr.

Schwartzman thereafter advised Maduegbuna Cooper LLP that he would not prosecute this case.

(See Doc. 127)
        On December 18, 2019, Judge Aaron granted the motion of Maduegbuna Cooper LLP to

withdraw as counsel. (Doc. 127, at 2.) In addition, the Order stated that, unless successor counsel

for Trusgan appeared in this case within 30 days of the date of the Order, Judge Aaron would

recommend to me that this case be dismissed, since a corporation cannot appear pro se in this Court.

(Id.) The same day, Maduegbuna Cooper LLP served a copy of Judge Aaron’s Order upon Mr.

Schwartzman and Trusgan. (Doc. 128.) To date, no successor counsel has appeared on behalf of

Trusgan.

        Before me is Judge Aaron’s January 22, 2020, Report and Recommendation, which

recommends dismissing the action. (Doc. 131).

        A district court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). “To accept the report and

recommendation of a magistrate, to which no timely objection has been made, a district court need

only satisfy itself that there is no clear error on the face of the record.” Nelson v. Smith, 618 F.

Supp. 1186, 1189 (S.D.N.Y. 1985).

        Here, although the Report and Recommendation provided that “the parties shall have

fourteen (14) days to file written objections to this Report and Recommendation,” (Doc. 131 at 4),

neither party has filed an objection, or sought an extension of time to file an objection. I have

reviewed Judge Aaron’s thorough and well-reasoned Report and Recommendation for clear error

and, after careful review, find none. I therefore adopt the Report and Recommendation in its

entirety.




                                                        2
                                             CONCLUSION

      Accordingly, this case is DISMISSED.

      The Clerk’s Office is respectfully directed to close the case.

SO ORDERED.


Dated: March 3, 2020
       New York, New York
                                                   ______________________
                                                   Vernon S. Broderick
                                                   United States District Judge




                                                     3
